 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTimes Herald Printing Company and Earl McAfeeand Luther Minor. Cases 16-CA-7740-1 and16-CA-7740-2September 19, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn April 14, 1980, Administrative Law JudgeRobert A. Gritta issued the attached Decision inthis proceeding. Thereafter, the Charging Partiesfiled exceptions and a supporting brief, and Re-spondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order.1ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.I Member Penello concurs in the dismissal of the 8(a)4) allegation ofthe complaint for the reasons set forth in the dissenting opinion in Gener-al Services, Inc., 229 NLRB 940 (1977), enforcement denied 575 F.2d 298(5th Cir. 1978).DECISIONSTATEMENT OF THE CASEROBERT A. GRITTA, Administrative Law Judge: Thiscase was heard by me on November 16, 17, 27, and 28,1978, and January 31 to February 1, 1979, in Dallas,Texas, based on charges filed by Earl McAfee andLuther Minor, individuals, on February 10 and 14, June29, and July 5, 1978, and a complaint issued by the Re-gional Director for Region 16 of the Board on July 14,1978.1 The complaint alleged that the Times HeraldPrinting Company (herein called Respondent) violatedSection 8(a)(1), (3), and (4) by coercive interrogation,threats of discharge, suspension, and ultimately dischargebecause its employees engaged in union or other protect-ed concerted activities. Respondent's timely answerdenied the commission of any unfair labor practices.All parties hereto were afforded full opportunity to beheard, to examine and cross-examine witnesses, to intro-duce evidence and to argue orally. Briefs were submittedAll dates herein are in 1978, unless otherwise specified.252 NLRB No. 43by the General Counsel, Respondent, and the ChargingParties. All briefs were duly considered.Upon the entire record in this case and from my obser-vation of the witnesses and their demeanor on the wit-ness stand, and upon substantive, reliable evidence con-sidered along with the consistency and inherent probabil-ity of testimony, I make the following:FINDINGS OF FACTI. JURISDICTION AND STATUS OF LABORORGANIZATION-PRELIMINARY CONCLUSIONS OFLAWThe complaint alleges, Respondent admits, and I findthat Times Herald Printing Co. is a Texas corporationengaged in the newspaper publishing business in Dallas,Texas. Jurisdiction is not in issue. Respondent, in the past12 months, in the course and conduct of its business op-erations, received in excess of $200,000 in gross revenuesfrom its publications. Its publications include news arti-cles from various interstate news services, publication ofnationally syndicated features, and advertisements of na-tionally sold products and services. I conclude and findthat Times Herald Printing Co. is an employer engagedin commerce, and in operations affecting commercewithin the meaning of Section 2(2), (6), and (7) of theAct.The complaint alleges, Respondent admits, and I con-clude and find that the International Printing and Graph-ic Communications Union, Local 21 (herein called theUnion) is a labor organization within the meaning of Sec-tion 2(5) of the Act.II. ISSUESA threshold issue in this case is the supervisory statusof the man-in-charge2position held by the Charging Par-ties, McAfee and Minor, for if, each is found to be a stat-utory supervisor, he is not entitled to a protected right toengage in union or other concerted activity. The Em-ployer may, with impunity, discharge any supervisor en-gaging in what is otherwise protected activity for rank-and-file employees, and specifically for such activity.However, if this issue is decided in favor of nonsupervi-sory status the allegations of coercion and discriminationmust be decided. The remaining 8(a)(4) allegation mustbe resolved without regard for the resolution of the su-pervisory issue.III. THE ALLEGED UNFAIR LABOR PRACTICESA. Facts1. OverviewRespondent's publication of newspapers utilizes severaldepartments and numerous classifications of employees.This case focuses on the press department and its func-tion. Overall responsibility for the mechanical operationof the newspaper was in the hands of Production Direc-2 Sometimes called the crew chief. An effort to eliminate gender fromthe title.278 TIMES HERALD PRINTING COMPANYtor Span. His responsibility included the pressroom. Cun-ningham, a production manager, was second in commandwith a subordinate counterpart on night production,Duesser. Powers as pressroom superintendent had onlysupervision of the presses and their operation. Five pressforemen, Hart, Vinser, Harper, West, and Shannon, di-vided their time between the three presses that operateon three shifts, however not all three presses operatedaily. The crew size on each press consists of from six toeight individuals made up of from two to four journey-men, trainees, and a man-in-charge (herein called MC).Each press is approximately 80 feet in length and stands3 stories high with a separate working level on eachfloor. The crew is stationed at separate locations on eachfloor. The MC roams the entire length and height of thepress overseeing each work station and each operation ofthe press. Trainees are matriculated in'a program lasting3 years in an effort to become journeymen pressmen, andwork beside journeymen as part of the crew. In additionto the foremen on duty an MC is designated acting fore-man (sometimes called floorman) when needed or as sub-stitute for an absent foreman. On occasion, an MC willbe the only individual in authority on shift, e.g., on theSaturday night early run (Bulldog), and sometimes theTuesday night run of the daily, which uses only onepress.3MCs are designated by the pressroom foreman orfloorman on the markup before the shift starts. In addi-tion, the markup designates the foreman and floorman (ifany) for the particular shift. Since the markup doubles asa payroll tool, the assistant MC is later designated asnumber 2 man on the markup to identify the recipient ofthe shift bonus of $2.50. Of the 55 employees in thepressroom, 7 are permanent MCs and therefore, the ma-jority of the time, are designated and usually on the samepress. McAfee and Minor are permanently assigned MCs.At times, one of the seven is not available and a journey-man will be designated temporarily. The unavailability ofa permanent MC may be occasioned by his designationas floorman or acting foreman.2. Duties and responsibilities of MCsThe MC is in charge of the press. His responsibility isto work all over the press. Any problems that arise gethis immediate attention. He may call others for assist-ance, or the pressmen may congregate at the trouble tooffer assistance. If the trouble was failure of an individ-ual's function, the guilty man may be moved to anotherstation by swapping pressmen. The MC may move theman himself or be directed by the foreman to do so. AsMinor testified, the foreman may tell the MC, "Bringhim upstairs and send someone else down." However,when there was a breakdown or a problem that slowedproduction the foreman sought out the MC. Any troublecaused by an individual's action was first handled by theMC. Minor testified, "to a certain extent the pressmen2 Minor and McAfee denied that an MC even worked the press in theabence of a foreman or in the least an acting foreman. I do not credittheir denials since they are contrary to the bulk of the record testimonyboth subjective and objective. Additionally, I found their testimony eva-sive on critical matters and tailored throughout. Both Minor and McAfeeappeared controlled more by the ultimate conclusion than their independ-ent recollection.are responsible to the MC. If they wasn't doing their job,you would have to tell them to do better." Each press-man is assigned his work station by the MC. If for somereason the assignment is not workable, the MC canadjust the crew assignments either before or during shift.During the course of the press run the foreman or theMC may designate changes in press settings to the press-men. The changes emanate from the layout sheet for therun, a production change during the run, or faulty pro-duction noted by the foreman or MC. Frequently, apressman will notice a discrepancy in his stations produc-tion and will call it to the MC's attention. Depending onthe lateness of start, which edition is being run, orwhether the prem is behind, the MC or the foreman willdecide to run as is or make the changes. Of course, platechanges are not all subject to judgment changes. Someplates come to the press to be changed immediately.Others are marked as soon as possible. The MC is re-sponsible to see that the plates are changed properly atthe appropriate time. The basic guide for the MC is thelayout sheet. Each press has a layout sheet which showswhat the press will run on that shift. The initial setup forthe press is made from the layout. Press setup is some-times accomplished by the outgoing crew dependingupon the time allowed after the run. In either case theMCs may compare notes or simply check the press forproper settings. Many settings and adjustments can bemade while the press is operating. The MC is constantlychecking the product, and when adjustments are neededhe either tells the pressman to make it or may make theadjustment himself. After the run is started and through-out the course of the run the MC keeps a report of allhappenings on the press. The report is a recap of the run,and designates down times, troubles, product quality, andnumbers run. The MC signs and turns in the report asthe log of his press run. The report is used by the pro-duction superintendent to overview the production ofthe previous day. MCs receive $6, $7, or $8 more pershift than a journeyman, depending on which shift isworked.As the MC gets the markup with the crew listedbefore the start of the shift, he chooses the assistant MCfrom among those named. The crews are not the samefor each shift, so the MC chooses the man in his judg-ment best suited to be assistant MC. This individual isidentified on the list as 2 and based on this identificationreceives the shift bonus of 2.50.4The assistant MC isnot automatically the second man listed by the foremanon the markup. Smith credibly testified that, "the MCwas instructed at that time to circle the man he chose asthe number two man, his assistant. The one that wouldhelp us the most and somebody we could trust to watchthe press when we weren't there."Two special night runs are made on Tuesday and Sat-urday. Although a foreman is not always present, fre-quently a floorman is. Usually only one press operates;so only one crew is needed. McAfee stated that he neverworked either night run as MC in the absence of a fore-4 Both Minor and McAfee denied on direct examination that MCsselect the assistant MC, but on cross-examination each admitted such aselection.279 DECISIONS OF NATIONAL LABOR RELATIONS BOARDman, however, most of the time he worked the runs asfloorman, not MC. Smith stated that on some night runswhen a foreman is not present the night production man-ager, Duesser, would be present in the production super-visor's office. Duesser's time present is spent in the officeor the plate room. He does not direct the work of thepress crew except on occasions when he sees somethingamiss and tells the MC to change it or rectify it. In otherwords, although Duesser is present in the plant he is notthere only to supervise the press crew.It is undisputed that McAfee and Minor served as asubstitute for the foreman in the absence of the salariedforeman, or due to no foreman being scheduled on a par-ticular shift. Other MCs also, with regularity, served asforeman substitutes. In some instances where no salariedforeman was scheduled to report, two MCs would be as-signed to substitute on the same shift. Usually thenumber of presses scheduled would be the controllingfactor. The testimony varies in term usage from foremanand assistant foreman to foreman and floorman. What-ever the terminology, the first substitute listed was firstin authority and the second listed (if any) was second inauthority. In 1977, McAfee served as MC or foremansubstitute almost an equal amount of time. In the sameyear, Minor served as foreman substitute approximately41 percent of the time and the remainder as MC. Thepermanent MCs were usually selected as foremen substi-tutes, but not exclusively. On occasion a journeyman notpermanently assigned as MC would substitute for a fore-man when availability dictated such. On each occasionthat a permanent MC is assigned foreman duties, his MCvacancy must be filled either by a permanent MC or atemporary MC. Each permanent MC receives extra com-pensation for each shift worked as a foreman substitute.A foreman makes $9, $10, or $11 a shift more than ajourneyman, depending on which shift he works. Minorstated that he was paid extra when he substituted for theforeman, but he did not know how it was figured or theamount. His only recall was that it was something overhis MC's salary. McAfee stated that his extra pay forsubstituting as foreman ranged from $65 to $75 a weekmore than his MC's pay. Both Minor and McAfee re-quested to be relieved of substituting for foreman in late1977, and remain as permanent MCs on the press.McAfee, however, subsequent to his request did acceptan assignment as foreman substitute. All MCs when sub-stituting for the foreman assume the responsibilities ofthe foreman position, use the foreman's office, and keepthe foreman's logbook. However, the logbook is mainlyfor the night foreman to record the events of the run.Yakovitz, a night foreman, stated that the events occur-ring on a shift are divided between the MC's report sheetand the foreman's logbook. The events pertaining direct-ly to the press and press crew are in the MC's report,whereas the events and occurrences dealing with all de-partments or a combination of departments are placed inthe foreman's logbook. Management on the followingday can, thus, get a complete picture of the prior night'sproduction and attendent problems.Unquestionably, the MC assigns the crewmembers tothe various work tasks on the press prior to start of theshift. Minor stated that he places the men in the crew intheir position first by recording the placement on themarkup. He puts them where they can work best, wherethey can help the most. The journeymen are placed tobest use their skill; albeit, they seldom work in the sameposition two shifts in a row if they are assigned to thesame crew back to back. The trainees are placed to learnall tasks on the press over the 3-year training period.McAfee stated that he used the markup to assign thecrew members to their various jobs. Sometimes hemoved the men to different jobs on the press during therun. If he had to adjust the crew for any reason, he ad-justed it. The MC records the attendance of his assignedcrew on the layout sheet, and in situations which requirereplacements, consults with the foreman or floorman.Apparently it is the policy of Respondent to start shiftsshort, expecting the absentee to come in late. In anyevent a start time for the press cannot be held up bywant of a crewman.As permanent MC of the press crew, Minor andMcAfee were responsible for the press, the crew, and theoperation during shift. The press-room superintendent orthe foreman sought out the MC if a problem or troublearose during shift. It was the MC's function to minimizeproblems by getting to the cause immediately. To facili-tate this minimization, the MC assigned pressmen indoing their job, or got someone else to take over the par-ticular work station. Minor testified "Like if the workwas heavy or you needed more people to work on a par-ticular problem he called someone in the crew to help."The MCs would compare notes on individual perfor-mances, so when a particular individual appeared on acrew, the MC would have some knowledge of his expe-rience and performance to guide him (MC) in how muchdirection or help the man would need. Several platechanges are made during a press run. The MC must seethat the plate changes are made when needed. The MCeither stops the press himself or tells a crewman when tostop the press. McAfee stated that during the press runhe would call to someone or stop the press himself sothat plate changes or press adjustments can be made. TheMC records all plate changes, downtime of the press,spoilage, and other production problems on the man-in-charge report, usually as they occur. On occasion themail or distribution department may stop the press, andthe downtime must be recorded on the MC report.McAfee stated that such an entry may be made by thecrewman operating the folder, because the report sheet iskept in the vicinity of that work station. Other entriesmay be recorded on scrap paper to be entered in thereport after shift by the MC.An additional responsibility of an MC is the writtenevaluations of trainees at 6-month intervals during thecourse of their 3-year training period. A positive evalua-tion of a trainee results in increment increases during histraining, culminating in attainment of journeyman statusand pay. Minor and McAfee both stated that some crew-members work better than others skillwise, and some justwork harder doing their job than others. The selection ofthe assistant MC is made on the basis of the MC's evalu-ation of the individual on the particular crew that does280 TIMES HERALD PRINTING COMPANYthe best job and is most trustworthy, as previously noted.This evaluation results in a shift bonus of $2.50 an hour.5Respondent's disciplinary procedures in the pressroomare manifested in written writeups on individual employ-ees, generally, for a set identity of infractions. Most ofthe infractions occur directly in the press crew duringshift. MCs, floormen, and foremen writeup employeesfor infractions which are logged in the day foreman'sbook. The MCs are specifically instructed to writeup em-ployees for basic infractions related with their perform-ance on the press (particularly where spoilage occurs asa result), and, additionally, are directed by the foremanor superintendent to writeup an individual as a result ofthe MC's report of the incident. Minor testified, "If itwas a delay in getting the paper started or somethingthat cost you some time, well, you wrote him up forthat." On one occasion two crewmembers had failed toreconnect some hoses after cleaning the press. A couplethousand papers were run with two blank pages, soMcAfee told Foreman Hart to alert the mailroom tocatch the papers with blanks. Hart asked for names ofthose responsible. McAfee told Hart, and Hart said,"write them up." MCs had the authority to and did sendcrew members home for various infractions. McAfee tes-tified, "I think I had instructions that when you send aman home, that he had to, at that time, to talk to the su-perintendent before he came back to work." The signifi-cance of telling a man to talk to the superintendentbefore returning to the job, according to McAfee was,"whether he was going to have a job or not." Not allinfractions are written up the first time it occurs. TheMC verbally warns the crewmember once or twice thenon subsequent occurrences will write the man up.Whether the individual mistake or infraction becomescodified is left to the MC. The MC would decide wheth-er the effect on production was such to require a wri-teup, or whether the individual had been orally warnedenough to require a writeup.Respondent's overtime policy is more controlled bythe cost factor than anything else. The common overtimeat lunch is dictated by the need for a plate change. De-pending on the makeup of the crew, any one crew-member may be qualified to make the change. Likewise,some crew members have a preference for lunch ratherthan overtime. The MC may have to select from thosewilling, the one most qualified for the particular platechange. Not all plates are the same nor is the change me-chanics the same. Additionally, the number of plates tochange can vary depending on what is being run, andwhether the press is on schedule. Such lunchtime over-time is not authorized by any individual, foreman, super-intendent, or MC, but rather is the result of the stage ofthe run and the clock. The MC himself may perform theplate changes, which apparently occurs when no one iswilling to forego his lunch time. The usual lunch over-·The testimony relating to the evaluation of journeymen by the al-leged discriminatees and MC Smith carries little weight in deciding theultimate issue. The evaluations were made February 8, and the series ofevents leading to the discharges began February 7. Albeit I do not acceptthe Charging Party's contention that the evidence was created by Re-spondent to support its discharges of claimed supervisors, I do find theevidence lacking in reasonable purpose and an explanation for the time ofits occurrence.time is one-half hour. The other common overtime isthat which occurs at the end of the press run. Each crewmust clean the press and get certain parts ready forwhatever run the following crew is assigned. If the pressrun has been uneventful and ample time is left for make-ready, the crew necessary to do it can be small. Thosecrewmembers not needed because of their skill or lack ofskill may be excused, and those willing to work, assum-ing they possess the skills, may be given the overtime.All make-ready requires some skills, so generally a will-ing journeyman would be selected. Where time allowedis a factor, the MC may select extra crewmembers toensure finishing on time. The MC determines when thepress is adequately made ready which stops the over-time. In addition, the MC may release one or more crew-members during the make-ready cycle when their serv-ices would no longer be needed. The average overtimefor make-ready is I hour to 1-1/4 hours. In all cases ofovertime, the MC records the time worked by eachcrewmember on the layout sheet. These entries are takenby the foreman and placed on the payroll sheet for theseveral departments under his supervision.With regard to crewmembers request to report in lateor to be absent from a scheduled shift, they are usuallydirected to the foreman or floorman on duty. The phonenumber the employees call is that of the foremen's office.Crewmembers who report late without prior permission,however, are subject to being sent home without workby the MC. If the MC does not want the employeeworking, he is sent home. Crewmembers requesting toleave work before the shift ends, normally talk to theMC. Whether during the run or during makeready, theMC may grant such a request or deny it. Staffing crewsfor particular shifts and particular runs is a constant diffi-culty. The MC's discretion in working with less employ-ees is based on his experience with the runs, and thoseassigned to his crew. The relative difficulty of a givenrun frequently is not known until after the shift starts. Ifthe MC needs to replace an absent crew member or aug-ment what was an understaffed shift, he reports to theforeman who decides whether to call in someone.Hiring and firing practices are left to middle manage-ment, except that MCs and foremen may make recom-mendations for discharge. The effectiveness of a recom-mendation for discharge from an MC varies with thenature and frequency of past discipline. Respondent's dis-ciplinary procedures include written writeups that"became a permanent part of the employee's personnelrecord." The writeups originate with MCs, foremen, andthe pressroom superintendent. The record, thus, estab-lished is considered by management in making decisionsto discharge. Recommendations to management that cer-tain individuals be hired are made, generally, by anyonewith prior knowledge of the individual. In any instancewhere a journeyman, MC, or foreman has such knowl-edge, the recommendation carries basically the sameweight and usually deals with the acquired skills of theindividual. Respondent's manner and means of trainingemployees is utilized for all new hires through the eyesof the MC and the foreman. Each employee must per-281 DECISIONS OF NATIONAL LABOR RELATIONS BOARDform on the press or in maintenance to continue employ-ment.3. Additional factors on issueRespondent subscribed to and had employees attendseminars, one in 1975, 1976, and 1977. These seminarsare classified as management seminars with programsdealing with communication of supervisors, personnelproblemsolving, and union organizational campaigning.Those attending were classified as management and su-pervision by Respondent. Besides the admitted supervi-sors the permanent MCs were in attendance as weresome journeymen who had temporarily filled in as MC.Minor recalled attending 2 or 3 management seminars asan MC.6McAfee testified in regard to attendance at onemanagement seminar, "I was told to go out there." I wastold by Lynwood Martin the press room superintendent."He told me to go to the meeting and I told him I wasn'tgoing to go. It was on my day off." Martin said hewould pay McAfee to attend. McAfee attended and waspaid overtime for his time spent at the seminar. Smithtestified, "The first one I recall was in 1975; I don't re-member the exact date of it. It was put on by SPPI spe-cifically for management and supervisory personnel, andit was based on what a supervisor should do, you know,for his employees, and also what to look for, moraleproblems and stuff like that." Smith's recall of the nextseminar was, "I believe it was '76 and again, it was at theMarriot Hotel. I don't remember who put it on, but itwas more of a management type session is what it was,teaching us how to be better managers, if you will."Smith stated that MCs, foremen, the production director,and press room superintendent attended the seminar.Respondent has a written grievance procedure fornonrepresented production employees. The procedureoriginated in 1976 and is extant. The record contains awritten grievance at step 2, filed by an MC and datedFebruary 21, 1977. The disposition of the grievance is atstep 2, wherein Frank Hart, pressroom foreman, dis-cussed the grievance to the MCs satisfaction. Spahn, pro-duction director, stated that when Hart presented thegrievance for discussion, he told Hart the grievance wasinvalid because supervisors could not utilize the proce-dure. The written disposition by Hart does not specifical-ly allude to any cause for denial.7In conjunction withthe written grievance procedures, MCs do attempt toadjust employee complaints, whether personal or workrelated, e.g., wage increase requests were discussed withMCs as well as personality conflicts between pressmen,both journeyman, and trainees.8Spahn stated that in October 1974, there was a lot ofconfusion in the pressroom among employees about whowas responsible for the various functions. To eliminateconfusion, Spahn published and distributed to all press-' Several dinner meetings of all employees were held at various timesat the same motel location, but they were social gatherings not scheduledmeetings.7 Neither Hart nor the grievant testified.a Spahn's testimony of a pending change in the published grievanceprocedure is not probative since it was not communicated to employeesand supervision. Additionally, as a pending change its existence is purelyspeculative.room employees a memorandum on the chain of com-mand. Following the listing of those in the chain thememo states: "In all situations, you are expected to carryout instructions of the man in charge regardless whetheryou agree or not. If you disagree, you have the right todiscuss the problem at each successive level up the chainof command." In September 1977, with the addition of amorning edition to the publications a daily night pressrun had to be established. Also new crews had to behired, and old employees had to be informed. Some con-fusion was existing due to a change in the printing proc-ess just completed anticipatory to the new edition. Spahnheld a meeting of all press employees to explain the newsetup and the effect on employees. In the meeting, Spahnemphasized the existing chain of command alluding tothe crew chief as the boss of press operators and train-ees. Visual aids were used to emphasize the chain ofcommand.Respondent utilizes several areas as parking lots foremployees. Due to congestion and unauthorized use, amemorandum was issued on November 8, 1977, establish-ing priorities for parking and seeking an update fromeach department head. Priority one in the memo includ-ed supervision. Spahn replied November 15, 1977, listingthe seven permanent MCs and one temporary MCamong the supervision in priority one. The new prioritieswent into effect in early 1978, but subsequent to the dis-charges of Minor and McAfee.4. Circumstances surrounding the dischargesOn February 7, Spahn learned that three MCs,namely, Minor, McAfee, and Smith may have solicitedunion cards.9Spahn called each involved MC, individ-ually, on February 9 into Power's office, to determine ifeach was, in fact, involved and if so to what extent.Each MC was confronted by Spahn with their allegedinvolvement in the union activity. In addition, problemsand morale in the pressroom were discussed with eachMC. Spahn questioned each MC about his union activity,and that of the other MCs. Each denied any direct in-volvement in the activity, but admitted that such activitywas going on. Spahn ended each interview by stating tothe MCs that their job was in jeopardy if they had beenengaged in union activity. Spahn also stated that it wasthe duty of all supervisors, including MCs as supervisors,to report union activity to management. At the conclu-sion of each interview, the MC was told that he was sus-pended, including possible termination.l°Spahn, thissame afternoon, reported to his supervisor that he had9 Minor in his testimony acknowledged that Powers had been told ofMinor's involvement in union activity.'o Minor, Smith, and McAfee testified to the Spahn interviews, buttheir recall of the actual conversation was faulty. I do not credit Minorand McAfee's testimony relating to Spahn's interrogation of the union ac-tivity of other employees or that relating to Spahn's demand for names ofemployees or a report on the union activity of other employees. Spahn'stestimony on direct was clear and convincing and stands unshaken.whereas Minor's and McAfee's testimony appeared confused and an at-tempt at conclusionary protection for each other. However, it is undis-puted that Minor, Smith, and McAfee were specifically questioned aboutthe union campaign activity and their part in the campaign, active or pas-sive. It is also undisputed that Minor and McAfee were discharged fortheir part in the union campaign.282 TIMES HERALD PRINTING COMPANYconcluded that Minor and McAfee were involved in theunion campaign activity, but that Smith (on vacation theweek of the activity) had not been. The following morn-ing, February 10, Spahn met with management and thedecision to discharge Minor and McAfee was made. Itwas further decided that Smith would not be discharged.Management decided at the same time to delay notifica-tion to the MCs until Monday, February 13. On Mondayabout 10 a.m. Spahn told Powers' supervisor to havePowers contact Minor and McAfee to notify them oftheir discharges. Powers notified McAfee of his dis-charge sometime before noon. Minor was notified byPowers of his discharge about noon.Minor stated that Powers called him at home Fridayand told him to remain at home, and the company wouldbe in touch. Minor was contacted about noon onMonday, February 13 and informed by Powers that hewas terminated. Minor's only response to Powers was,"Well that's fine."McAfee made contact with powers on Friday, Febru-ary 10. On that day Powers told McAfee that no deci-sion had been made and that McAfee was to remain athome. Powers also stated that the Company would con-tact McAfee on Monday, February 13. Powers did callMcAfee, without success, on Monday and when McAfeereturned the call he was informed by Powers of the dis-charge. McAfee's response to Powers was, "Well, thatdoesn't surprise me."Smith stated that on Monday, February 13, aroundnoon, he was contacted by the Company, and told it wasdetermined that he had not been involved in the unioncampaign and that he could return to work Tuesday,February 14. Smith did return to work February 14.Both Minor and McAfee stated that they talked imme-diately after their suspension, on February 9. The con-versation resulted in their decision to go to the NationalLabor Board. The following morning each filed a chargealleging 8(a)(1) interrogations and threats of loss of theirjobs because of union activity. On February 14, eachamended their respective charge to add an 8(a)(3) dis-charge because of union activities. Subsequently, McAfeeon June 29 and Minor on July 5, further amended theirrespective charges to add an 8(a)(4) discharge because ofunion activities. The record shows that each charge wasserved by the Regional Office in due course, with thecertified receipt of both original charges dated February13.ANALYSIS AND CONCLUSIONSThe General Counsel contends that Minor andMcAfee are rank-and-file employees, and that Respond-ent's conduct against them just prior to suspension, vio-lated Section 8(a)(l) as coercive threats, interrogation,and a form of surveillance. The General Counsel furthercontends that the resultant discharge, a fortiori, violatesSection 8(a)(3) or in the alternative, based on motivation,violates Section 8(a)4).Respondent's defense places in issue the supervisorystatus of both Minor and McAfee. Resolution of thisissue carries with it the complaint allegations respectingthe 8(a)(1) and (3) violations. The alleged 8(a)(4) viola-tion requires an independent resolution.Although parties' statements on the record and plead-ings are limited to the man-in-charge positions held byMinor and McAfee, my conclusions include all perma-nent men-in-charge. There are seven permanent men-in-charge, including Minor and McAfee, referred to hereinas MC.A complete analysis of the credited evidence in therecord shows that the MC is delegated to carry out man-agement's instructions in the pressroom. Respondent hasheld out the MC as a supervisor to the employees in thepressroom. The employees were told to do what the MCdirects or instructs in several management meetings thusemployees know of the MCs' authority as bestowed bymanagement. Assuming the exercise of such authoritywas minimal, the mere possession has been held determi-native. The Eavey Company, 115 NLRB 1779 (1956). Inthe instant case, however, there is exercise of that pos-sessed authority. At the beginning of each shift, the MCassigns the day's work to each member of the crew.Such assignments are based on the MCs' knowledge ofeach individual's skills on the various work tasks, and thenecessity for further training of a particular individual incertain work tasks. The assignments thus made are notpermanent however, because depending upon the work-load or unforseen problems, the MC may move one ormore individuals to different work tasks or require sever-al employees to combine their skills to offset the difficul-ty. The MC himself may work alongside the employeesat any work station, which requires manning, or thecrew may operate short. While the MC may performsome work tasks typically performed by journeymen, theevidence clearly shows that each MC was required sepa-rately and additionally to control the flow of work onthe press, to observe the work of the rank-and-file em-ployees, and to specify corrections or adjustments. Al-though the work flow to and from the press was welldefined and the nature of the work tasks on the presswere relatively skilled, the evidence shows the tasks tobe on an order of difficulty requiring the exercise of in-dependent judgment on the part of the MC, both as tothe identity of employees to perform the various worktasks and some elements of its actual performance. I ampersuaded, contrary to the Charging Party, that in thecircumstances of this case, the MCs responsibly directthe press crew.The MC's responsibility for the quality and quantity ofwork and the maintenance of the press is evidenced bythe man-in-charge report required at the end of eachshift. The completeness of this report gives managementa panoramic view of the operation including the timedue each employee, whether straight time or overtime.This report is the only record of the press run and servesas the source for the foreman's payroll report, which in-cludes the pressroom. The press is an expensive machineoccupying three floors. Albeit there is a pressroom fore-man, his responsibility includes other employees in otherdepartments and his office is on the mezzanine of thepress. It is more than reasonable to assume an employerwould provide a responsible person to be in immediatecharge of the press and pressmen.283 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent's disciplinary procedures are initiated witha writeup (written warning). The warning is filed withthe foreman who is responsible for deciding what disci-pline, if any. An MC may orally warn an employee priorto issuing the writeup, but he has specific instructionsfrom management that certain work related deficienciesare to be written up. The form of the writeup is printedand originated with management. Any writeups authoredby the foreman or press superintendent are on this sameform. Although the weight assessed to a given writeup isnot discernible on this record it is abundantly clear thatRespondent's established discipline procedure beginswith a writeup and is based on standard infractions.Unlike the General Counsel and the Charging Party, Iconsider the MC's role an integral step in the disciplinaryprocedures and one that the employees must readily ob-serve on a daily basis. An adjunct to the writeup systemis the MC's authority to refuse shift work to an employ-ee reporting late. The MC decides whether to send theman home or allow him to work. If the man is senthome, he is told by the MC that he cannot report forwork until he talks with the press superintendent.The use of overtime though not discretionary with theMC is, however, not automatic. The MC must be pru-dent in its use, and to ensure control will frequentlychoose employees best suited for the tasks as well as thenumber of employees needed. Those employees whomthe MC decides are not needed are released from dutyon the shift.The Charging Party and the General Counsel view theevidence relating to Respondent's published grievanceprocedure, which incorporates the pressroom foreman inthe first step, as probative of no statutory supervisory in-dicia for MCs. If that were all the evidence I wouldagree, however, the record shows that MCs frequentlyresolve minor complaints of the press crew on an infor-mal basis. Indeed, some of the work assignment adjust-ments can be attributed to crew complaints and personal-ities. Resolution of such minor complaints of employeesthat never reach formal complaint stage constitute ad-justment of grievances to satisfy the statute. See NewarkNewspaper Pressmen's Union No. 8, a/w InternationalPrinting Pressmen and Assistants' Union of North America,AFL-CIO, 194 NLRB 566 (1971). Albeit in the Newarkcase the grievance procedure was contained in a collec-tive-bargaining agreement, I am satisfied of the precedentif the procedure is formalized as in the instant case.Additionally the training of new employees, as well asyounger journeymen, is accomplished through the MC.The training program is formalized in increments of timeand wage, which is satisfied only by the MC's appraisal.While it is true, as the Charging Party contends, that inthe industry new hires learn from the journeymen theywork beside, it is not the complete picture." It is theMC's responsibility to see that trainees learn the variouswork tasks on the press, and to evaluate their progress.Not only is the evaluation formalized in a written ap-praisal but MCs share orally among themselves the skills" As Minor and McAfee stated, some journeymen are better thanothers, and when assigning a trainee to a work task the identity of therelated journeymen is considered by the MC.progression of trainees, particularly, when seeing an indi-vidual for the first time on shift.The evidence clearly shows that the MC is the firststep in the line of supervisory progressions. Three of thefive foremen came from the MC ranks, and MC's dailysubstitute for the foreman in the foreman's absence. Boththe General Counsel and the Charging Party concedethat the foreman and substitute foreman are statutory su-pervisors, presumably because they can hire, fire, disci-pline, and set wages. Based on those same factors, I con-clude and find that foremen and substitute foremen aresupervisors within the meaning of the Act. The GeneralCounsel and the Charging Party contend, however, thatdespite the frequency of substitution by Minor andMcAfee, the fact of their substitution cannot be the basisfor a supervisory finding on February 9. Such a basiswould be invalid because both Minor and McAfee in late1977 asked to be relieved of the substitute role and Re-spondent acquiesced. Nonetheless, McAfee did in factsubstitute for the foreman subsequent to his request. As-suming, arguendo, the contention would only be valid ifthe substitutions were the controlling factor.Respondent's publication of parking privileges for su-pervisors, which included the seven permanent MCs andthe inclusion of the MCs in the management seminars, isfurther proof of the communication to employees ofMC's supervisory authority.The issue of whether an employee is actually a super-visor occurs frequently, but in spite of the wealth ofcases, is not an easy one. One can cite case upon case tosupport his position no matter what the contended out-come. It is for this reason I find the parties' briefs, al-though complete, little help to me in deciding the ulti-mate issue.The Board has held that the absence of authority tohire or discharge employees is not dispositive of the su-pervisory issue. See Florence Printing Co., 145 NLRB 141(1963), wherein the Board stated, "While the record isclear that Holland does not have the right to hire andfire employees, the possession of any one of the powersenumerated in Section 2(11) of the Act is sufficient to es-tablish supervisory status since the section is interpreteddisjunctively."12There is a caveat however, in that, theexercise of any such power must not be routine, or infact, fixed. The legislative history discloses the intendeddistinguishment between straw bosses, leadmen, setupmen, and other minor supervisory employees on the onehand, and the supervisor vested with genuine manage-ment prerogatives on the other. It has been held, e.g.,that the fact that one employee is skilled and givesinstructions to or makes daily assignments to other em-ployees does not, standing alone, require a finding of su-pervisory status. Lakes Concrete Industries, Inc., Milford12 Sec. 2(11) of the Act provides:The term "supervisor" means any individual having authority, inthe interest of the employer, to hire, transfer, suspend, lay off, recall,promote, discharge, assign, reward, or discipline other employees, orresponsibly to direct them, or to adjust their grievances, or effective-ly to recommend such action, if in connection with the foregoing theexercise of such authority is not of a merely routine or clericalnature, but requires the use of independent judgment.284 TIMES HERALD PRINTING COMPANYBlack & Tile Co. and Concrete Sand & Materials Co., 172NLRB 896 (1968).Nor is it as Respondent contends, the existence of thepower which determines the classification, citing OhioPower Company, 176 F.2d 385 (6th Cir. 1949), for in com-menting on that principle, the First Circuit, in 1952,stated, "We do not take this statement to mean that mereexistence in theory only of a power described in a statuteis enough to make a 'supervisor."' N.L.R.B. v. LeLand-Gifford Company, 200 F.2d 620, 625 (Ist Cir. 1952).There must be more than mere existence of power.The Board made it clear that it is the possession of thesupervisory authority and not its exercise that is determi-native. The Board reasoned that the employees must beaware of and observe a boss to employee relationshipwith the individual whose duties are under scrutiny. TheEavey Company, supraThe evidence must clearly identify an employee as anactive arm of management with recognizable responsibil-ities and duties. Recognizable, i.e., by the rank and file.It is this basic test which I apply to the case at hand.The permanent MCs were endowed with authority byRespondent. The endowment was publicized by Re-spondent for all employees. The permanent MCs as-sumed and exercised the authority almost on a dailybasis. Thus, rank-and-file employees were assigned theirwork, instructed, and directed in its performance, weredisciplined both orally and in writing, were denied awork shift if reporting late, were excused from shiftearly, received some overtime work, and had minorcomplaints adjusted, all by the permanent MC. Addition-ally, the MC chose his assistant from among the crew toaid him in performance of those duties.As the General Counsel contended, it is not titles thatare determinative but the functions performed and theauthorities possessed and/or exercised. Accordingly, Iconclude and find that Minor and McAfee and the otherpermanent MCs are supervisors within the meaning ofSection 2(11) of the Act. I make the above finding withpartial reliance on the periodic foreman substitution ofthe MCs. The foreman substitution was not controlling,however, since my finding would remain unchanged inthe absence of such substitution. sRespondent contended that there can be no violationsof the Act from the discharge of a supervisor for that su-pervisor's union activities.It is true that the protection of the Act runs only toemployees, not supervisors, and a discharge of a supervi-sor for engaging in union activities does not violate theAct. The Mousetrap of Miami, Inc., d/b/a Bea Moreley'sMousetrap, 174 NLRB 1060 (1969). There are certain cir-cumstances, where the discharge of a supervisor inter-feres with employee rights, and the discharge thereby be-comes unlawful, however, the General Counsel ad-vanced no such theory of the case nor pleading to sup-port it. Neither does the record contain any evidence ofj" Several pages of the record were consumed with testimony and ex-hibits relating to Excelsior lists from past elections. Excelsior lists aremade up by the employer for the Board's use in conducting electionsonly. Placement thereon or the absence thereon is not dispositive of anyissue particularly, employee status. I therefore gave no consideration toarguments relative to the list.such existing circumstance. The case therefore turns onthe MC's status. Since MCs are clearly statutory supervi-sors, they are not entitled to a protected right to engagein union or other concerted activity on behalf of a union.The employer may discharge them with impunity even ifit be proven that they engaged in such activity, and weredischarged for it. Boyer Bros., Inc., 170 NLRB 1108(1968). The Board more recently held that the dischargeof a supervisor for refusing to adequately support his em-ployer's antiunion campaign, where the supervisor wasnot required to engage in any unlawful activity, does notviolate the Act. In the case three supervisors were dis-charged because they failed to report on the union activ-ities of the employees whom they supervised. The em-ployer considered such failure as a display of union sym-pathy and company disloyalty. Western Sample Book andPrinting Co., Inc., 209 NLRB 384 (1974).The record makes it abundantly clear that Minor andMcAfee were suspended, and then discharged for theirinvolvement in union activities in the pressroom.14Inview of my finding that Minor and McAfee are statutorysupervisors, I further find that the General Counsel hasfailed to establish that the suspensions and dischargesviolated Section 8(a)(1) and (3). The Board recently ac-knowledged that supervisors who engage in concerted orunion activity are not protected, and do so at their peril.See DR W Corporation d/b/a Brothers Three Cabinets, 248NLRB 828 (1980). Assuming, arguendo, if the evidenceshowed that Minor and McAfee had not, in fact, en-gaged in union activity, it would not require a differentresult.The 8(a)(4) allegation rests on basically the same set ofoperative facts, i.e., the two employees were questionedand threatened because of their union activity, which re-sulted in their filing a charge against their employer. TheGeneral Counsel contends that the discharge followedthe filing of the charge. The Charging Party joins theGeneral Counsel. Respondent contends that the filing ofthe charge followed its decision to terminate the two in-dividuals and, in any event, the discharge was accom-plished before Respondent had any knowledge of thecharge.The General Counsel's evidence was limited to Re-spondent's receipt of the charge evidenced by the regis-tered receipt, and a post office witness who testified tothe normal procedures for handling of registered mail.Respondent offered uncontroverted evidence that thedecision to terminate Minor and McAfee was made 3days prior to receipt of the charges and, precipitous tothe conduct causing the suspension and discharge.I am not persuaded by the General Counsel's evidencenor will I infer the cause of discharge to be the filing ofthe charge, based on timing. The record contains exten-sive testimony of Respondent's consideration of the con-duct of Minor and McAfee on February 9 and 10. Minor'4 Respondent, on the record, offered to stipulate that Minor andMcAfee were engaged in union activities during the critical period andwere discharged for it. The General Counsel agreed to stipulate but theCharging Party refused. Additionally, the Charging Party argued that theattempt at journeymen evaluations on February 8 was only to supportRespondent's decision to discharge employees claimed to be supervisors.See fn 5.285 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand McAfee reacted to Respondent's investigation andconsiderations by attempting to forestall termination andprotect their job. The General Counsel and the ChargingParty offer the fact that Smith, who did not file a chargewas not discharged, as probative of Respondent's moti-vation in discharging Minor and McAfee. It is also a factthat Smith had not engaged in union activity and al-though he received the same job threat as Minor andMcAfee did not feel compelled to seek anticipatory re-dress from the Board. 5 It is true that a supervisor has apublic right to file charges with the Board, both to havehis supervisory status decided by someone other than hisemployer and to redress any discrimination against himbecause of the filing of the charge.16While it is true,that the Board's approach to Section 8(a)(4) generallyhas been a liberal one in order fully to effectuate the sec-tion's remedial purpose, the discrimination must beproven. The burden of proof rests on the General Coun-sel to establish the allegations of his complaint by a pre-ponderance of the evidence. I conclude and find that theGeneral Counsel failed to sustain his burden of the al-leged 8(a)(4) violation. Additionally, I conclude and findthat the General Counsel failed to sustain his burden onthe alleged independent violations of Section 8(a)(1).1t McAfee testified that Powers in the critical interview stated, "Nowthis is the time. If you have anyting to say, this is the time to do it."6 Respondent's argument on "due process" relating to the Board's in-vestigation of the 8(aX4) violation without having an (aX4)-before it, inmy view, is answered by the very case cited by Respondent, N.L.R.B. v.Fant Milling Ca, 360 U.S. 301, 299 (1959), and the court's languagequoted, "There, the Court noted that nothing in the Act precludes theBoard from 'dealing adequately with unfair labor practices related tothose which are related to those alleged in the charge,' citing NationalLicorice Co. v. N.LR.B., 309 U.S. 350 (1939)." It is the Board's provinceto decide when the Act has been violated and what sections, not thecharging party's.ADDITIONAL CONCLUSIONS OF LAWi. Permament Men-in-charge, particularly Minor andMcAfee are supervisors within the meaning of Section2(11) of the Act.2. Respondent did not violate Section 8(a)(l) of theAct by interrogating, threatening, or requesting a reporton union activities from permanent Men-in-charge,Minor, McAfee, and Smith.3. Respondent did not violate Section 8(a)(1) or (3) ofthe Act by suspending its permanent Men-in-charge,Minor, McAfee, and Smith.4. Respondent did not violate Section 8(a)(l) or (3) ofthe Act by discharging its permanent Men-in-charge,Minor and McAfee.5. Respondent did not violate Section 8(a)(l) or (4) ofthe Act by discharging its permanent Men-in-charge,Minor and McAfee.6. General Counsel has failed to sustain his burden ofproof for any allegation in the complaint.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER 7The complaint is dismissed in its entirety.An In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.286